EXHIBIT 10.7

[g2017032318195718852994.jpg]

MID PENN BANK

 

March 4, 2016

 

 

Michael D. Peduzzi

 

 

Dear Mike:

 

The following is a summary of the compensation package for the position we are
offering you today. We look forward to finalizing the offer and having you join
the Mid Penn Bank Team. My summary of the offer is as follows:

 

Title

Executive Vice President, Chief Financial Officer of the Bank and Holding
Company

 

Salary

$205,000 annually

 

Restricted Stock

1000 Shares will be granted to you on your date of hire

 

Signing Incentive

$40,000 note to be forgiven over a 4 year period

 

Paid Time Off

4 weeks per year (first year to be prorated from date of hire)

 

Holidays

10 paid days per calendar year

 

Personal Day

1 day per calendar year

 

Medical Coverage

For employees who elect to participate, coverage will begin on the 1st day of
the month following date of hire. If medical coverage is waived, you will
receive $40.00 per bi­weekly payroll, beginning on the first of the month
following the date of hire.

 

Vision & Dental Insurance

Employees can elect additional vision and dental coverage paid in part by Mid
Penn Bank, which may begin on the 1st day of the month following date of hire.

349 Union Street, Millersburg, PA 17061 • 1-866-642-7736 • midpennbank.com

Member FDIC

 

 

--------------------------------------------------------------------------------

Flexible Spending Account

You have the option to add to this election up to $2,550 for the year.

 

Disability Insurance

Coverage will begin on the 1st day of the month following the 90-day
introductory period. After 30 days of continuous disability, the disability
insurance will pay 60% of normal base wages.

 

Group Life Insurance

Equal to 500,000 beginning the 1st day of the month following the 90-day
introductory period.

 

Retirement Plan

Employees are eligible to participate in the Mid Penn Bank 401(k) retirement
plan beginning on the first of the month after completion of 90 days of service.
Matching contributions will also begin on the first day of the month following
90 days of service.

 

Country Club Membership

Will be provided

 

Company Car

Will be provided

 

When and if the Bank institutes Change in Control agreements you will be
included in this offering. You are also eligible for the Bank Performance Bonus.

 

If you are in agreement with the salary and benefit plans and general terms of
employment, please acknowledge receipt and acceptance of employment by signing
below and returning this letter to me.

 

[g2017032318195818552995.jpg]

 

Accepted the   12TH day of March, 2016 by Michael D. Peduzzi, with employment to
begin effective April 11, 2016 or sooner if possible. I understand that my
employment is contingent upon acceptable background, credit and reference
checks.

[g2017032318195821952996.jpg]

 